                  UNITED STATES DISTRICT COURT
                 MIDDLE DISTRICT OF PENNSYLVANIA

ANIMALSCAN, LLC,                       :
                                           CIVIL ACTION NO. 3:18-2288
                                       :
            Plaintiff
                                       :         (JUDGE MANNION)

            v.                         :

LIVE OAK VETERINARY                    :
SPECIALISTS, LLC, et al.,
                                       :

            Defendants                 :

                              MEMORANDUM
      Pending before the court in this diversity breach of contract sounding
action is the motion to dismiss all claims raised by plaintiff AnimalScan, LLC.
The motion was filed by defendants Live Oak Veterinary Specialists, LLC
(“LOVS”) and Jason King (collectively “LOVS defendants”). (Doc. 6). Based
upon the court’s review of the motion and the briefs of the parties, as well as
the exhibits, defendants’ motion will be DENIED IN ITS ENTIRETY.


I.    PROCEDURAL BACKGROUND
      Plaintiff initiated this action by filing complaints in the Luzerne County
Court of Common Pleas on November 6, 2018, against defendants LOVS,
King, Covert Aire, LLC, and Michael Covert.1 (Doc. 2). The complaint raises
claims against LOVS and King for: (1) Breach of Written Contract; (2) Unjust


      1
      The plaintiff’s complaints against all of the defendants were
consolidated by the county court.
Enrichment; (3) Quantum Meruit; (4) Breach of Oral Contract; (5) Promissory
Estoppel; and (6) Common Law Fraud. The complaint also raises causes of
action against Covert Aire and Covert for Breach of Contract and Negligence.2
      On November 29, 2018, LOVS defendants removed the consolidated
cases to this court based on diversity jurisdiction pursuant to 28 U.S.C. §1441
and §1332. (Doc. 1). It is alleged that there is complete diversity of the parties
under 28 U.S.C. §1332(a)(1).
      On December 6, 2018, LOVS defendants filed the instant motion to
dismiss all claims against them contained in plaintiff’s complaint pursuant to
Fed.R.Civ.P. 12(b)(6). (Doc. 6). They filed their brief in support, with Exhibits
attached, on December 18, 2018. (Doc. 7). Plaintiff filed its brief in opposition
on January 16, 2019. (Doc. 12). LOVS defendants filed a reply brief on
January 22, 2019. (Doc. 13).




II.   FACTUAL BACKGROUND3


      2
       Even though defendants Covert Aire and Covert were served and
counsel entered an appearance for them, (Doc. 5), to date, they have failed
to respond to plaintiff’s complaint. As such, plaintiff will be directed to file a
status report regarding defendants Covert Aire and Covert.
      3
       Since both parties recognize the correct standard of review applicable
to a motion to dismiss under Fed.R.Civ.P. 12(b)(6), the court will not repeat
it. Suffice to say that the facts alleged in plaintiff’s complaint must be
accepted as true in considering the LOVS defendants’ motion to dismiss. See
Dieffenbach v. Dept. of Revenue, 490 Fed.Appx. 433, 435 (3d Cir. 2012);
Evancho v. Evans, 423 F.3d 347, 350 (3d Cir. 2005).

                                        2
        According to the complaint, plaintiff is in the business of leasing
veterinary magnetic resonance imaging scanners (“MRIs” or “MRI units”) to
veterinary clinics. LOVS is a veterinary clinic that uses MRI units in its
business. Dr. King is the owner of LOVS. Covert Aire is in the heating,
ventilation and air conditioning (HVAC) business, and Covert owns Covert
Aire.
        On December 15, 2014, LOVS and plaintiff executed a written
“Equipment Lease Agreement” (the “Agreement”), which provided that plaintiff
would lease an MRI unit to LOVS for a minimum rental term of 60 months,
commencing when plaintiff delivered the MRI unit to LOVS. (Doc. 7-1, Ex. A).
King entered a personal guarantee under paragraph 12 of the Agreement,
which provided that LOVS’s obligations for monthly rental payments were
secured “by the personal guarantee of each LOVS principal.” Also, if LOVS
failed to make its monthly payment, King would be “personally responsible for
handling payments under the term of this agreement.” The Personal
Guarantee of King was limited by the Agreement to five months of payment,
unless LOVS failed to make payments for the first 27 months of the
Agreement. It is alleged that since LOVS did not reach the 27-month payment
threshold, the personal guarantee against King is not limited to only five
months of payments.
        On March 10, 2015, plaintiff delivered the MRI unit to LOVS thus
starting the 60-month lease term.
        Paragraph 6 of the Agreement contained a provision to terminate the

                                      3
lease for default by either party of any material term which continues for 60-
days after receiving written notice of the default, but it allowed the breaching
party to cure the default within the 60-day notice period.4 Paragraph 15 of the
Agreement also contained a merger clause and a clause requiring that any
amendments to it must be made by “a writing signed by both parties.”
      On February 11, 2016, King, as managing partner of LOVS, sent
plaintiff a notice of an alleged default in a letter in which he claimed that the
MRI unit was failing due to problems with its heating, ventilation and air
conditioning (“HVAC”) unit. (Doc. 7-1, Ex. B). King stated that plaintiff was
aware of the problem for months and failed to correct it which caused the unit
to be non-operational. King stated that LOVS intended to terminate the
Agreement if the problems detailed in his letter were not fixed and the MRI
unit made operational.
      When plaintiff was notified of the default, it alleges that it immediately
cured the problem by having repairs made to the MRI and HVAC by Covert
Aire on February 11, 2016, the same day that it was notified of the problem.
It is further alleged that when plaintiff was notified by LOVS of any other
issues with the HVAC unit, it promptly provided service within one day or
otherwise issued a credit to LOVS pursuant to the Agreement. In particular,
plaintiff alleges that every time an issue with the HVAC unit occurred between
February and July of 2016, it gave LOVS notice of its efforts to cure the

      4
       Since the Agreement was attached to plaintiff’s complaint, Doc. 7-1,
Ex. A, the court does not repeat its provisions.

                                       4
problems and LOVS accepted the repairs made to the MRI unit.
      Plaintiff alleges that even though it cured all of the problems LOVS had
with the MRI unit, LOVS wrongfully terminated the Agreement in a letter from
King dated July 8, 2016. (Doc. 7-1, Ex. C). King stated that since his February
11 letter, “AnimalScan has made several efforts to cure the default,” but “none
of those efforts has been successful.” King also stated that while plaintiff
proposed to replace the MRI unit, LOVS rejected the proposal since plaintiff
indicated that the replacement unit would be operational no more than 90%
of the time which was less than the uptime required under the Agreement of
no less than 98% of the time. However, plaintiff alleges that as of July 11,
2016, both the HVAC unit and the MRI unit were fully functional and
operational and, that LOVS was responsible for the maintenance and care of
the MRI unit under the Agreement.
      Finally, it is alleged that in August of 2016, plaintiff and LOVS reached
an amicable resolution whereby plaintiff would provide LOVS with a
replacement MRI unit. It was also agreed that the terms of the Agreement
would remain unchanged. Plaintiff then bought a new MRI unit after LOVS
represented that it would accept the replacement unit. Nonetheless, LOVS
advised plaintiff in an August 15, 2016 letter that it would not accept delivery
of the new MRI unit from plaintiff.
      Plaintiff alleges that it incurred damages in the amount of $43,100 due
to LOVS’s refusal to accept the replacement MRI unit. On its breach of
contract claim against LOVS and King, Count I, plaintiff seeks damages of

                                       5
$233,280 representing 18 months of the minimum rent amount of $12,500
allegedly due, plus damages for 18 months of the average of LOVS’s scan
fees.


III.    DISCUSSION
        LOVS defendants move to dismiss all six claims against them. The court
will now address the claims seriatim.


        A. Count I, Breach of Contract
        LOVS defendants contend that plaintiff fails to state a cognizable breach
of contract claim against them in Count I since its allegations do not show that
LOVS breached the contract. Alternatively, defendants contend that plaintiff’s
breach of contract claim against King should be dismissed since there is no
contractual relationship between him and the plaintiff.
        Initially, there is no dispute that there is an enforceable contract
between plaintiff and LOVS and that the Agreement contains the contract’s
material terms between the stated two parties. Defendants however argue
that based on the allegations in the complaint, it appears that there is no
dispute that LOVS did not breach the Agreement. Defendants state that since
the Agreement allowed LOVS to terminate the Agreement due to plaintiff’s
failure to cure the default within 60 days after receiving King’s February 11,
2016 letter detailing “service failures” with the MRI unit, i.e., his notice of a
default, and since plaintiff failed to timely cure the default, LOVS properly

                                        6
terminated the Agreement. Defendants point out that while plaintiff alleges
that it “cured this alleged default” “by engaging the services of its service
providers to commence repairs of both the MRI and HVAC unit”, it does not
allege that it was able to remediate the problems with the units. Defendants
also point out that plaintiff admits there were several issues with its MRI unit
requiring numerous service calls, and that plaintiff offered to replace the MRI
unit if any doubts as to its condition remained.
      LOVS defendants then state that they waited well beyond 60 days after
sending King’s February 11, 2016 letter until they sent plaintiff their July 8,
2016 letter providing it with written notice that the Agreement was terminated.
In the termination letter, King also indicated that although plaintiff offered to
replace its “malfunctioning [e]quipment”, LOVS rejected this offer since
plaintiff could not promise that the replacement unit would be sufficiently
functional within the uptime stated in the Agreement.
      As such, defendants contend that LOVS properly terminated the
Agreement and that as a matter of law Count I should be dismissed against
LOVS since it did not breach its contract with plaintiff.
      In response, plaintiff states that it has alleged that it immediately cured
the problems with its MRI unit when it received King’s February 11, 2016
letter, and that when it was notified of the subsequent issues with the unit
between February and July 2016, it promptly repaired the issues within one
day or it gave a credit to LOVS for the impacting result pursuant to Section 3b
of the Agreement. Further, plaintiff indicates that it alleged LOVS accepted all

                                       7
of the repairs it made to the MRI unit, and that LOVS caused several of the
problems with the unit by trying to fix them itself instead of immediately
contacting plaintiff as required by the Agreement. Plaintiff also states that
since it cured all of the problems with the MRI unit when it was notified of
them and, since the HVAC unit and the MRI unit were fully functional as of
July 11, 2016, LOVS wrongfully terminated the Agreement on July 8, 2016.
      Both parties agree that Pennsylvania law applies to this case. Indeed,
because this is a case based upon diversity jurisdiction, 28 U.S.C. §1332, the
court applies Pennsylvania law. See Moore v. Kulicke & Soffa Industries, Inc.,
318 F.3d 561, 563 (3d Cir. 2003). In order to establish a breach of contract
claim under Pennsylvania law, plaintiff must demonstrate: “(1) the existence
of a contract, including its essential terms, (2) a breach of a duty imposed by
the contract, and (3) resultant damages.” CoreStates Bank, N.A. v. Cutillo,
723 A.2d 1053, 1058 (Pa.Super. 1999) (citation omitted); Gorski v. Smith, 812
A.2d 683, 692 (Pa.Super. 2002); Ware v. Rodale Press, Inc., 322 F.3d 218,
225 (3d Cir. 2003).
      As detailed above, plaintiff has sufficiently alleged the requisite
elements regarding its breach of contract claim against LOVS. In particular,
it alleges that pursuant to ¶6 of the Agreement, its lease with LOVS was not
properly terminated since it “cure[d] the default within the notice period or by
written notice (email sufficient) provide[d] proof of reasonable efforts to cure
and notice of ability to cure within thirty (60) [sic] days thereafter.” LOVS
defendants can conduct discovery to develop the facts as to what plaintiff did

                                       8
to cure the default. Thus, defendants’ motion to dismiss Count I of the
complaint as against LOVS will be denied.
      Next, defendants argue, in the alternative, that King should be
dismissed since he was not a party to the Agreement and did not sign it in his
personal capacity. No doubt that the Agreement was between LOVS and
plaintiff and signed by representatives of LOVS and plaintiff, but King entered
a personal guarantee under ¶12 of the Agreement, which provided that
LOVS’s obligations for monthly rental payments were secured “by the
personal guarantee of each LOVS principal.” Thus, under the Agreement, if
LOVS failed to meet its monthly obligations, King, as the owner of LOVS,
would be “personally responsible for handling payments.” Further, even
though King’s personal guarantee is limited by the Agreement to five months
of payment, since plaintiff alleges that LOVS failed to fulfill its payment
obligations for the first 27 months of the Agreement, the personal guarantee
against King is not limited to only five months of payments.
      Therefore, since King, in his capacity as owner of LOVS, was liable
under the terms of the Agreement, defendants’ motion to dismiss Count I as
against King will be denied. As such, plaintiff’s breach of contract claim in
Count I will proceed against both LOVS and King.


      B. Counts II and III, Unjust Enrichment and Quantum Meruit
      LOVS defendants next move to dismiss Counts II and III of plaintiff’s
complaint for unjust enrichment and quantum meruit, respectively, because

                                      9
a contract exists. In particular, LOVS defendants contend that plaintiff's claims
for unjust enrichment and quantum meruit should be dismissed because they
are not available in this case in which the written Agreement controls the
obligations of the parties.
      “Although plaintiffs are free to pursue the alternative theories of recovery
of breach of contract and unjust enrichment, the finding of a valid contract
prevents a party from recovering for unjust enrichment as the measure of
damages is limited to that which is provided for in the contract itself.” Halstead
v. Motorcycle Safety Foundation, Inc., 71 F.Supp.2d 455, 459 (E.D.Pa.1999)
(citations omitted). “Essentially an equitable doctrine, an unjust enrichment
claim arises from a quasi-contract.” Fleming Steel Co. v. Jacobs Engineering
Group, Inc., 373 F.Supp.3d 567, 603 (W.D.Pa. 2019) (citations omitted). “A
quasi-contract imposes a duty, not as a result of any agreement, whether
express or implied, but in spite of the absence of an agreement, when one
party receives unjust enrichment at the expense of another.” Id. (citations
omitted). “A plaintiff must prove the same elements for quantum meruit and
unjust enrichment.” Burton Imaging Group v. Toys ""R'' Us, Inc., 502
F.Supp.2d 434, 440 (E.D.Pa. 2007) (citing Allegheny Gen. Hosp. v. Philip
Morris, Inc., 228 F.3d 429, 447 (3d Cir. 2000)). “Quantum meruit creates an
implied promise between parties in the absence of a contract in order to
prevent unjust enrichment.” Id. (citation omitted).
      Plaintiff states that despite the facts that it has an express contract with
LOVS and it cannot recover under Count I as well as Counts II and III, it has

                                       10
properly pled causes of action for breach of contract, unjust enrichment, and
quantum meruit, in the alternative and in separate Counts, “[i]n the event that
it is found the Agreement that forms the basis of the breach of contract cause
of action is legally invalid in some way.” In fact, LOVS defendants contend
that they properly terminated the Agreement and that it was no longer valid.
Thus, plaintiff state that they can plead unjust enrichment and quantum meruit
as alternatives to its breach of contract claim under Fed.R.Civ.P. 8(d)(2).
      As the court in Vantage Learning (USA), LLC v. Edgenuity, Inc., 246
F.Supp.3d 1097, 1100 (E.D.Pa. 2017), stated:
      It is well-settled in Pennsylvania that the existence of a contract
      prevents a party from bringing a claim for unjust enrichment. Rule
      8(d)(2) nonetheless permits a plaintiff to plead unjust enrichment
      in the alternative in certain circumstances, “even where the
      existence of a contract would preclude recovery for unjust
      enrichment.” Such circumstances require either that (I) the
      contract at issue covers only a part of the relationship between
      the parties, or that (ii) the existence of a contract is uncertain or
      its validity is disputed by the parties.
(internal citations omitted).
      LOVS defendants’ motion will be denied as to Counts II and III since
under Fed.R.Civ.P. 8(d) plaintiff can plead causes of action in the alternative
in separate counts even though plaintiff can not recover under both contract
and quasi-contract theories. See id.
      LOVS defendants also argue that Counts II and III should be dismissed
as against King since plaintiff has not conferred a benefit on him. Defendants
also state that the “complaint contains zero allegations that Dr. King


                                       11
participated in any conduct that could render him liable through the
participation theory.” Plaintiff replies that “King can be held liable to [it] based
upon the participation theory, which ‘imposes liability on the individual as an
actor rather than as an owner.’” (Doc. 12 at 16) (quoting Wicks v. Milzoco
Builders, Inc., 470 A.2d 86, 90 (Pa. 1983); see also USTAAD Systems, Inc.v.
iCap Intern. Corp., 2010 WL 3984882, at *1 n. 3 (M.D.Pa. Oct. 12, 2010)
(holding that “[u]nder the participation theory, an individual officer of a
corporation is personally liable for misconduct in which he or she actually
participated,” and finding that it can be applied to an unjust enrichment claim
and other acts of “misfeasance”)).
      “To establish a claim of unjust enrichment [and quantum meruit], a party
must allege ‘[1.] benefits conferred on defendant by plaintiff, [2.] appreciation
of such benefits by defendant, and [3.] acceptance and retention of such
benefits under such circumstances that it would be inequitable for defendant
to retain the benefit without payment of value.’” Aetna, Inc. v. Health
Diagnostic Laboratory Inc., 2015 WL 9460072, *7 (E.D.Pa. Dec. 28, 2015)
(citations omitted).
      “[A] corporate officer can be personally liable under Pennsylvania law
under ‘the participation theory’”, and “[s]uch liability is not predicated on a
finding that the corporation is a sham and a mere alter ego of the individual
corporate officer.” Id. at *8 (citations omitted). Rather, “liability attaches where
the record establishes the individual’s participation in the tortious activity.” Id.


                                        12
(citation omitted). “Participation theory, in simple terms, is a theory which
imposes personal liability on corporate officers or shareholders where they
have personally taken part in the actions of the corporation.” Id. (quoting First
Realvest, Inc. v. Avery Builders, Inc., 600 A.2d 601, 604 (Pa. Super. Ct.
1991)). Further, “[a] corporate officer must have engaged in misfeasance [i.e.,
‘the improper performance of an act”] to be liable under a ‘participation theory’
and will not be liable for nonfeasance [i.e., “the omission of an act which a
person ought not to do”].” Id. at *9 (internal citations omitted).
      Defendants also point out that even if plaintiff’s claims of unjust
enrichment and quantum meruit against King are based on the participation
theory, they are improper since “[t]hese two claims are not based on an
alleged tort committed by [LOVS] or Dr. King, but are instead based on a
contract between AnimalScan and [LOVS].” However, as plaintiff explains, it
has properly claimed that King is individually liable for unjust enrichment and
quantum meruit under the participation theory since it has alleged that King
is the owner of LOVS and is “the only member of [LOVS]”, and that “[i]n his
capacity as owner, guarantor, and sole member of LOVS, Dr. King received
the benefits of the use of the HVAC unit and MRI unit without fairly
compensating [plaintiff] for the same.” Further, the parties can conduct
discovery on the issues of whether plaintiff has conferred a benefit on King
which he realized and retained and whether King engaged in misfeasance.
      Thus, since plaintiff has sufficiently alleged that it has conferred a


                                       13
benefit on King which he realized and that King engaged in misfeasance,
LOVS defendants’ motion to dismiss Counts II and III as against King will be
denied based on the participation theory. See Fleming Steel, 373 F.Supp.3d
at 604 (“In order to determine whether the defendant in a quantum meruit
action has been unjustly enriched such that the plaintiff is entitled to
damages, [the court must] consider whether the plaintiff has conferred a
benefit on the defendant which has been realized and retained.”) (citations
omitted).


      C. Count IV, Breach of Oral Contract
      Defendants move to dismiss Count IV which asserts a breach of oral
contract claim. The oral contract was based on the alleged August 2016
agreement between plaintiff and LOVS which provided that plaintiff would get
a replacement MRI unit for LOVS. Defendants argue, in part, that this oral
contract is a modification of the written Agreement and, since the Agreement
requires that any modification must be made in writing signed by both parties,
the oral contract is invalid. Plaintiff respond by stating that the oral contract
was not a modification of the written Agreement, “but rather [was] a new,
separate agreement between the parties.”
      The Agreement plainly provided that only signed written modifications
were allowed by its terms. The court finds that the alleged oral agreement
between plaintiff and LOVS, whereby plaintiff would provide LOVS with a


                                       14
replacement MRI unit was a modification of the written Agreement since it is
also alleged that the parties agreed that the terms of the written Agreement
would remain unchanged. Nonetheless, in Hampden Real Estate Inc. v.
Metropolitan Management Group, Inc., 142 Fed.Appx. 600, 602 (3d Cir.
2005), the Third Circuit stated that a “written agreement may be modified by
a subsequent written or oral agreement and this modification may be shown
by writings or by words or by conduct or by all three.” (quoting Kersey Mfg.
Co. v. Rozic, 207 Pa.Super. 182, 215 A.2d 323 (1965), rev’d on other grounds
422 Pa. 564, 222 A.2d 713 (1966)). Further, the parole evidence rule does not
apply and does not prevent evidence regarding the intention of the parties to
modify the terms under the Agreement after it was executed. Id. Additionally,
“in the case of a disputed oral contract, what was said and done by the
parties, as well as what was intended by what was said and done by the
parties, are questions of fact to be resolved by the trier of fact.” Fleming Steel,
373 F.Supp.3d at 582 (citation omitted).
      In Hampden Real Estate, 142 Fed.Appx. at 603, the Third Circuit
explained as follows:

      It is well-settled law in Pennsylvania that a “written contract which
      is not for the sale of goods may be modified orally, even when the
      contract provides that modifications may only be made in writing.”
      Somerset Cmty. Hosp. v. Allan B. Mitchell & Assocs., Inc., 454
      Pa.Super. 188, 685 A.2d 141, 146 (1996). “The modification may
      be accomplished either by words or conduct,” First Nat’l Bank of
      Pa. v. Lincoln Nat’l Life Ins. Co., 824 F.2d 277, 280 (3d Cir.
      1987), demonstrating that the parties intended to waive the
      requirement that amendments be made in writing, Somerset
      Cmty. Hosp., 685 A.2d at 146. An oral modification of a written

                                        15
     contract must be proven by “clear, precise and convincing
     evidence.” Fina v. Fina, 737 A.2d 760, 765 (Pa.Super. 1999).

     Thus, to prove the alleged subsequent oral modification of the

Agreement, plaintiff has the burden of proving by “clear, precise and

convincing evidence” an oral contract modified the prior written Agreement.

Somerset Cmty. Hosp., 685 A.2d at 146.

     The court finds that plaintiff has plead sufficient facts to support its

breach of oral contract claim contrary to LOVS defendants’ assertion.

     In Ecore International, Inc. v. Downey, 343 F.Supp.3d 459, 486-87

(E.D.Pa. 2018), the court explained:

     The party relying on an alleged oral contract—in this case,
     [plaintiff]—has the burden of proving its existence. See
     Edmondson v. Zetusky, 674 A.2d 760, 764 (Pa. Commw. Ct.
     1996). “To establish the existence of an agreement one must
     show that: (1) both parties have manifested an intention to be
     bound by the terms of the agreement; (2) the terms of the
     agreement are sufficiently definite to be specifically enforced; and,
     (3) there is mutuality of consideration.” Redick v. Kraft, Inc., 745
     F. Supp. 296, 300 (E.D.Pa. 1990) (citing Channel Home Ctrs. v.
     Grossman, 795 F.2d 291, 298-99 (3d Cir. 1986)); see also
     Szymanski v. Sacchetta, 2012 WL 246249, at *4 (E.D.Pa. Jan.
     26, 2012) (setting forth elements of enforceable contract). “For a
     contract to be enforceable, the nature and extent of the mutual
     obligations must be certain, and the parties must have agreed on
     the material and necessary details of their bargain.” Lackner v.
     Glosser, 892 A.2d 21, 30 (Pa. Super. Ct. 2006). “[A] contract may
     be manifest orally, in writing, or as an inference from the acts and
     conduct of the parties.” Meyer, Darragh, Buckler, Bebenek & Eck,
     P.L.L.C. v. Law Firm of Malone Middleman, P.C., 635 Pa. 427,
     137 A.3d 1247, 1258 (2016) (quoting J.F. Walker Co., Inc. v.
     Excalibur Oil Grp., Inc., 792 A.2d 1269, 1272 (Pa. Super. Ct.
     2002) ); see also Orta v. Con-Way Transp., No. 02-1673, 2002
     WL 31262063, at *1 (E.D.Pa. Oct. 8, 2002) (“Pennsylvania

                                       16
      recognizes and enforces oral agreements.” (citation omitted)).

      Further, “[t]he [c]ourt must determine whether a reasonable jury,
considering the parties’ undisputed actions and words, could find that they
formed a binding oral contract”, and “[t]hat inquiry may be resolved at the
summary judgment stage.” Id. at 488 (citations omitted).
      In Count IV, plaintiff alleges that it offered to provide a replacement MRI
to LOVS, and that LOVS accepted delivery of the new unit which created a
binding contract. In particular, plaintiff alleges that the “offers and
acceptances were made in July and August of 2016, by and through LOVS’s
and [its] authorized counsel, who were ‘engaged in discussions to reach an
amicable resolution in this case.’” Plaintiff also alleges that it complied with its
duties and obligations under the oral contract, and that LOVS refused to
accept the replacement MRI unit. Consequently, plaintiff alleges that it
incurred damages due to the alleged breach of the oral contract by
defendants.
      Plaintiff has stated the requisite elements regarding its breach of oral
contract claim against LOVS and it can proceed with this claim against King
based upon the participation theory. Therefore, at this stage of the case,
dismissal of Count IV is premature. See Atlantic Pier Assocs., LLC v.
Boardakan Rest. Partners, 647 F.Supp.2d 474, 494 n. 22 (E.D.Pa. 2009)
(court noted that “at the motion to dismiss stage, an oral modification to the
written lease is not per se invalid”, since “[u]nder Pennsylvania law, an


                                        17
agreement that prohibits non-written modification may be modified by
subsequent oral agreement if the parties’ conduct clearly shows the intent to
waive the requirement that the amendments be made in writing”, and that
“Plaintiffs are entitled to discovery to prove that the conduct of the parties
shows an intent to orally amend the contract.”) (citations omitted).
      Additionally, LOVS defendants argue that the alleged oral contract is
unenforceable under the Statute of Frauds (“SOF). Plaintiff contends that a
written agreement is not required under the SOF since the alleged oral
agreement that it would provide LOVS with a replacement MRI is not a lease
contract under 13 Pa. C.S.A. § 2A201(a)(1) and (2). In any event, since the
court has found that the alleged oral agreement to replace the MRI is an oral
modification of the written Agreement, plaintiff’s breach of oral contract claim
in Count IV can still proceed against defendants since plaintiff states that
“there is a writing in place, taking the [oral] agreement outside of the statute
of frauds”, and that “[f]uture discovery will also demonstrate that the terms of
the oral contract were ratified by the LOVS Defendants.” (Doc. 12 at 18). As
plaintiff states, (Id.), “[t]o the extent that the oral contract is viewed as a
modification of the [written] Agreement, the Complaint clearly demonstrates
the parties intended to enter into the oral contract and, thus, waive the
non-written modification prohibition.”
      The court will allow the parties to conduct discovery regarding the
alleged oral contract which modified the written Agreement. As such, LOVS


                                         18
defendants’ motion to dismiss Count IV will be denied.


      D. Count V, Promissory Estoppel
      Defendants move to dismiss Count V in which plaintiff alleges a claim
for promissory estoppel. In Count V, plaintiff alleges that: “LOVS made a
promise to AnimalScan that it would accept a replacement MRI unit from
AnimalScan, so that LOVS could continue to work during the pendency of
litigation”; “LOVS should have reasonably expected that it would induce
AnimalScan to act upon this promise”; “[plaintiff] did, in fact, justifiably rely
upon LOVS’s promise, to its great detriment, as evidenced by its purchase of
the new [MRI] unit in reliance upon LOVS’s promise, incurring damages in an
amount in excess of $38,600.00”; and that “injustice can be avoided only by
enforcing LOVS’s promise to accept the [new] MRI unit.”
      “To make a claim for promissory estoppel, [plaintiff] must allege: 1) [the
defendants] made a promise [it] should have reasonably expected to induce
action or forbearance on the part of [plaintiff]; 2) [plaintiff] actually took action
or refrained from taking action in reliance on the promise; and 3) injustice can
be avoided only by enforcing the promise.” MDNet, Inc. v. Pharmacia Corp.,
147 Fed.Appx. 239, 244 (3d Cir. 2005) (citation omitted). “Promissory
estoppel is applied to enforce a promise not supported by consideration,
where there is no binding contract.” Id.; see also In re Ginko Assoc., L.P., 372
B.R. 229, 239 (E.D.Pa. 2007) (“either additional consideration or reliance is


                                         19
required to support a contractual modification.”) (citations omitted). “The
doctrine of promissory estoppel is applied ‘to avoid injustice by making
enforceable a promise made by one party to the other when the promisee
relies on the promise and therefore changes his position to his own
detriment.’” Kraus Industries, Inc. v. Moore, 2007 WL 2744194, *7 (W.D.Pa.
Sept. 18, 2007) (citations omitted).
      “Promissory estoppel is an equitable remedy to be implemented only
when there is no contract; it is not designed to protect parties who do not
adequately memorialize their contracts in writing.” Id. at *8.(citations omitted).
Although “[c]ourts have held that breach of contract and promissory estoppel
may be pleaded in the alternative, but that if the court finds that a contract
exists, the promissory estoppel claim must fall.” Id. (citations omitted).
      Plaintiff has pled sufficient facts to state a cognizable claim for
promissory estoppel against LOVS and King. Also, as discussed, the alleged
oral agreement whereby plaintiff would provide LOVS with a replacement MRI
unit and LOVS promised that it would accept it, is a modification of the
Agreement and not a lease contract under 13 Pa. C.S.A. § 2A201(a)(1) and
(2). Further, even it the oral agreement is a lease contract, plaintiff has
represented that a writing exists between the parties which satisfies the SOF,
13 Pa.C.S.A. §2A201(a)(2). Thus, the court has found that dismissal at this
stage of the case is premature and the parties will be permitted to conduct
discovery regarding the terms of the alleged oral contract and whether the


                                       20
terms were accepted by the LOVS Defendants.
      As such, LOVS defendants’ motion to dismiss Count V will be denied.


      D. Count VI, Fraud
      Finally, LOVS defendants move to dismiss Count VI. In Count VI,
plaintiff raises a common law fraud against LOVS and King. Defendants
contend that plaintiff’s fraud allegations fail to satisfy the particularity rule of
Fed.R.Civ.P.9(b). Defendants state that plaintiff fails to state well-pleaded
factual allegations to establish “the who, what, when, where, and how” with
respect to its fraud claim.
      In Count VI, plaintiff alleges that: “LOVS made a promise and
representation to AnimalScan that it would accept a replacement MRI unit
from AnimalScan”; “this representation was material to the transaction”; “the
representation ... was false”; “LOVS knew the representation was false, or
made it with recklessness as to whether it was true or false”; “LOVS intended
on misleading AnimalScan into relying on its representation”; “AnimalScan
justifiably relied upon LOVS’s misrepresentation”; and “AnimalScan’s injury
was proximately caused by its justifiable reliance upon LOVS’s
misrepresentation” since LOVS reneged on its representation by informing
AnimalScan that it would not accept the new MRI unit after AnimalScan had
purchased a new unit.
      The court in Rosemont Taxicab Co., Inc. v. Philadelphia Parking


                                        21
Authority, 327 F.Supp.3d 803, 829-30 (E.D.Pa. 2018), stated:

      In order to establish a cause of action based on fraud under
      Pennsylvania law, a plaintiff must prove the following, by clear
      and convincing evidence: (1) a representation; (2) which is
      material to the transaction at hand; (3) made falsely, with
      knowledge of its falsity or recklessness as to whether it is true or
      false; (4) with the intent of misleading another into relying on it; (5)
      justifiable reliance on the misrepresentation; and (6) the resulting
      injury was proximately caused by the reliance. Gibbs v. Ernst, 538
      Pa. 193, 647 A.2d 882, 889 (1994); Porreco v. Porreco, 571 Pa.
      61, 811 A.2d 566, 570-571 (2002) (citing Bortz v. Noon, 556 Pa.
      489, 729 A.2d 555, 560 (1999)).

      Rule 9(b) provides a particularity requirement to fraud claims. See
Singleton v. Jas Automotive LLC, 378 F.Supp.3d 334, 342-43 (E.D.Pa. 2019).
      In Singleton, id., the court explained:
      Rule 9(b) adds an additional pleading requirement to certain
      claims. Rule 9(b) provides that “[i]n alleging fraud or mistake, a
      party must state with particularity the circumstances constituting
      fraud or mistake[.]” Fed.R.Civ.P. 9(b). The particularity standard
      of Rule 9(b) may be satisfied by pleading “the date, time and
      place of the alleged fraud or otherwise inject[ing] precision or
      some measure of substantiation into a fraud allegation.” Frederico
      v. Home Depot, 507 F.3d 188, 200 (3d Cir. 2007). This
      requirement “gives defendants notice of the claims against them,
      provides an increased measure of protection for their reputations,
      and reduces the number of frivolous suits.” In re Burlington Coat
      Factory Sec. Litig., 114 F.3d 1410, 1418 (3d Cir. 1997). Even
      prior to discovery, “[b]oilerplate and conclusory allegations are
      insufficient” to satisfy the particularity requirement. New Legion
      Co. v. Thandi, 2018 WL 6329144, at *2 (E.D.Pa. Dec. 4, 2018)
      (Baylson, J.) (citing In re Burlington, 114 F.3d at 1418).

      Further, “[w]here there are multiple defendants involved ... the particular
fraudulent acts allegedly committed by each defendant must be specified.” Id.
at 352 (citation omitted).


                                        22
           Here, plaintiff has pled its fraud claim with the requisite particularity
under Rule 9(b). As plaintiff succinctly explains, (Doc. 12 at 24), in its brief:
           The “who” is the LOVS Defendants themselves. The “what” is
           the LOVS Defendants’ promise to accept a new MRI from
           AnimalScan. The “when” is July and August of 2016, when these
           offers and acceptances were made by and through LOVS’s and
           AnimalScan’s authorized counsel, who were “engaged in
           discussions to reach an amicable resolution in this case.” (Compl.
           ¶ 37). The “how” is by refusing to accept the MRI unit after
           misleading AnimalScan and inducing it to purchase a costly new
           unit in reliance upon their initial acceptance of AnimalScan’s offer.

           As the court has already found regarding plaintiff’s other claims, King
can be held liable to plaintiff for fraud under the participation theory, as the
owner and sole member of LOVS. See Wicks, 470 A.2d at 90. Thus, since
plaintiff’s allegations satisfy the particularity requirement set forth in Rule 9(b),
LOVS defendants’ motion to dismiss Count VI will be denied.


IV.        CONCLUSION
           LOVS defendants motion to dismiss, (Doc. 6), all of the claims against
them in Counts I through VI of plaintiff’s complaint, (Doc. 2), will be DENIED
IN ITS ENTIRETY at this stage of the proceedings. An appropriate order will

be issued.


                                             s/ Malachy E. Mannion
                                             MALACHY E. MANNION
                                             United States District Judge
Date: August 13, 2019
18-2288-01.wpd




                                            23
